Case 1:17-cv-03681-PGG Document 65
                                64 Filed 06/08/20
                                         06/04/20 Page 1 of 9
Case 1:17-cv-03681-PGG Document 65
                                64 Filed 06/08/20
                                         06/04/20 Page 2 of 9
Case 1:17-cv-03681-PGG Document 65
                                64 Filed 06/08/20
                                         06/04/20 Page 3 of 9
Case 1:17-cv-03681-PGG Document 65
                                64 Filed 06/08/20
                                         06/04/20 Page 4 of 9
Case 1:17-cv-03681-PGG Document 65
                                64 Filed 06/08/20
                                         06/04/20 Page 5 of 9
Case 1:17-cv-03681-PGG Document 65
                                64 Filed 06/08/20
                                         06/04/20 Page 6 of 9
Case 1:17-cv-03681-PGG Document 65
                                64 Filed 06/08/20
                                         06/04/20 Page 7 of 9
Case 1:17-cv-03681-PGG Document 65
                                64 Filed 06/08/20
                                         06/04/20 Page 8 of 9




                            June 8, 2020
Case 1:17-cv-03681-PGG Document 65
                                64 Filed 06/08/20
                                         06/04/20 Page 9 of 9
